Opinion issued June 23, 2015




                                      In The

                               Court of Appeals
                                     For The

                           First District of Texas
                             ————————————
                               NO. 01-15-00227-CV
                            ———————————
                          KEYNOA EVANS, Appellant
                                        V.
               PINES OF NORTHWEST CROSSING, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Case No. 1058198


                          MEMORANDUM OPINION

      Appellant, Keynoa Evans, has not paid or made arrangements to pay the fee

for preparing the clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified

that this appeal was subject to dismissal, appellant did not adequately respond. See

TEX. R. APP. P. 37.3(b), 42.3(b).
      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Massengale.




                                        2